Title: From George Washington to John Armstrong, 21 September 1767
From: Washington, George
To: Armstrong, John



Dear Sir,
Mount Vernon, 21d Septr 1767

Since I had the pleasure of seeing you at the Warm springs I have been informd that much of the Land upon Yaughyaughgany and Monongahela which was formerly conceivd to lye within the limits of Virginia and on which many of our People have settled are take⟨n⟩ into Pensylvania by the establishd Line now running between that Provence & Maryland & that Grants may at any time be obtaind from the Proprietary for Tracts on these Waters—and being moreover that the Office from whence these Rights are to Issue is kept at Carlyle it immediately occurrd from what you were telling me of the nature of your Office that I coud apply to none so properly as yourself for the truth of these reports it appearing but probable that you were the very person with whom Entrys were made.
I have therefore taken the liberty Sir of addressing this Letter to you on the Subject of these enquiries and to request the further favour of you to advise me of the mode of proceeding in order to take up ungranted Land in your Provence. What qua⟨n⟩tity of Acres will be admitted into a Survey. Whether a Person is restricted in respect to the quantity of Land & number of Surveys. If the Surveys are requird to be laid in any particular form or optional in the taker up to lay them as the Nature & goodness of the Land and Water courses may point out to him. What the Expence of Patenting these Lands amount to pr Thousand Acres—& what the annual Rents are fixed at afterwards. Together with any other useful hints which may

occur to you for my Information & Government as I woud willingly possess some of those Lands which we have labourd & Toild so hard to conquer.
I have desired one Mr William Crawford who lives upon Yaughyaughgany—a friend of mine—& I believe an Acquaintance of your⟨s⟩ as he was an Officer in my Regiment in General Forbess Campaign to look me a Tract of about 2000 acres and endeavour to secure it till he can give me advice of it. I have likewise taken the liberty of saying to him that I was fully perswaded if the Land Office was kept in Carlyle & you had any share in the management of it th⟨at⟩ you woud do me the favour of giving him any assistance in your power consistant with the Rules of Office. And for such assistance Sir after thankfully acknowledging myself your Debtor woud punctually [reimburse you] with any expence that might arise on my Account so soon as I coud be advised thereof.
I heartily wish that Mrs Armstrong & yourself may find all the good effects from the Waters of the Frederick Springs that you coud desire. Mrs Washington makes a tender of her Compliments to your Lady & self to which please to add ⟨those⟩ of Dr Sir Yr Most Obedt Hble Servt

Go: Washington

